Order entered July 18, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-01056-CV

                            LG CHEM, LTD., Appellant

                                        V.

                    CHRISTOPHER W. TULLIS, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05481

                                     ORDER

      Before the Court is appellant’s July 14, 2022 unopposed second motion for

an extension of time to file a reply brief. We GRANT the motion and extend the

time to July 22, 2022.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE